TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00474-CV



                             Texas Star Disposals, LLC, Appellant

                                                v.

            Texas Railroad Commission and David H. Arrington Oil & Gas, Inc.,
                    n/k/a Fayetteville-Floyd Oil & Gas, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-10-003202, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Texas Star Disposals, LLC has filed an unopposed motion to dismiss in

which it informs this Court that it no longer wishes to pursue this appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 11, 2014